  




Exhibit 10.3

EMPLOYMENT AGREEMENT







EMPLOYMENT AGREEMENT (this “Agreement”) effective as of September 1, 2008
between BioForce Nanosciences Holdings, Inc (the “Company”), a Nevada
corporation, and Eric R. Henderson (the “Employee”), a resident of the State of
Iowa.




WHEREAS, the Company wishes to employ the Employee to render services for the
Company on the terms and conditions set forth in this Agreement and the Employee
wishes to be retained and employed by the Company on such terms and conditions.




NOW, THEREFORE, in consideration of the premises, the mutual agreements set
forth below and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties agree as follows:







1.

Employment.  The Company hereby employs the Employee, and the Employee accepts
such employment and agrees to perform services for the Company, for the period
and upon the other terms and conditions set forth in this Agreement.







2.

Term.  Unless terminated at an earlier date in accordance with Section 9 of this
Agreement, the term of the Employee’s employment hereunder shall be for a period
of one year, commencing on September 1, 2008.  This agreement may be renewed for
additional one year terms by mutual agreement of the parties.







3.

Position and Duties.  




(a)

Service with Company.  During the term of the Employee’s employment, the
Employee agrees to serve as Executive Vice President and Chief Scientific
Officer of the Company. The position reports to the President and Chief
Executive Officer.  This is a half-time position.




(b)

Performance of Duties.  The Employee agrees to serve the Company faithfully and
to the best of his ability during his employment by the Company.  The Employee
hereby confirms that he is under no contractual commitments inconsistent with
his obligations set forth in this Agreement and that during the term of this
Agreement, he will not render or perform services for any other corporation,
firm, entity or person which are inconsistent with the provisions of this
Agreement, unless agreed to by the Board of Directors.  While he remains
employed by the Company, the Employee may participate in reasonable charitable
activities, personal business activities and personal investment activities so
long as such activities do not interfere with the performance of his obligations
under this Agreement. The Company recognizes that the Employee has obligations
to Iowa State University in his role as a Professor of Genetics, Development and
Cell Biology  and that these obligations do not constitute a conflict with his
Company duties.

 

-1-



 







 

4.

Compensation.




(a)

Base Salary.  As compensation in full for all services to be rendered by the
Employee under this Agreement, the Company shall pay to the Employee a base
salary of $100,000 per year, less deductions and withholdings, which salary
shall be paid on a semi-monthly basis in arrears in accordance with the
Company’s normal payroll procedures and policies.  




(b)

Additional Compensation.  In the course of the employee’s normal activities the
employee may achieve key milestones related to, for example, fund raising,
patents, sales, and other business goals. At its discretion the Board may award
additional compensation for accomplishments of this nature.




(c)

Participation in Benefit Plans.  While he is employed by the Company, the
Employee shall also be eligible to participate in all employee benefit plans or
programs of the Company to the extent that the Employee meets the requirements
for each individual plan. The Company provides no assurance as to the adoption
or continuance of any particular employee benefit plan or program, and the
Employee’s participation in any such plan or program shall be subject to the
provisions, rules and regulations applicable thereto. The costs for
participation in such plan by the employee and his family shall be determined in
accordance with the Company’s policies, as they may be determined from time to
time.  It is understood that Employee shall be a part-time employee during the
term of this Agreement, and that his eligibility for participation in employee
benefit plans, and costs of participation in those plans, shall be determined on
that basis.




(d)

Expenses.  The Company will pay or reimburse the Employee for all reasonable and
necessary out-of-pocket expenses incurred by him in the performance of his
duties under this Agreement, subject to the Company’s normal policies for
expense verification.




(e)

Vacation.  Employee shall accrue no paid time off during the term of this
Agreement.  Further, it is agreed that all accrued vacation time, sick time and
paid time off held by Employee as of August 31, 2008 shall be utilized during
the term of the Agreement.




(f)

Deferred Pay.  Employee’s balance of deferred pay as of August 31, 2008 shall be
satisfied via the issuance of the Company’s convertible secured promissory notes
and warrants on the same terms as the Company’s issuance of the same securities
to investors on June 10, 2008 and July 21, 2008.  The Company and Employee will
enter into a  Convertible Secured Promissory Note and Warrant Purchase Agreement
dated August 31, 2008 to document this transaction.







5.

Confidential Information.  Except as permitted or directed by the Company’s
Board of Directors, during the term of his employment or at any time thereafter,
the Employee shall not





 

- 2 -













divulge, furnish or make accessible to anyone or use in any way (other than in
the ordinary course of the business of the Company) any confidential or secret
knowledge or information of the Company that the Employee has acquired or become
acquainted with or will acquire or become acquainted with prior to the
termination of the period of his employment by the Company (including employment
by the Company or any affiliated companies prior to the date of this Agreement),
whether developed by himself or by others, concerning any trade secrets,
confidential or secret designs, processes, formulae, plans, devices or material
(whether or not patented or patentable) directly useful in any aspect of the
business of the Company, any customer or supplier lists of the Company, any
confidential or secret development or research work of the Company, or any other
confidential information or secret aspects of the business of the Company.  The
Employee acknowledges that the above-described knowledge or information
constitutes a unique and valuable asset of the Company and represents a
substantial investment of time and expense by the Company, and that any
disclosure or other use of such knowledge or information other than for the sole
benefit of the Company would be wrongful and would cause harm to the Company.
Both during and after the term of his employment, the Employee will refrain from
any acts or omissions that would reduce the value of such knowledge or
information to the Company.  The foregoing obligations of confidentiality shall
not apply to any knowledge or information that is now published or which
subsequently becomes generally publicly known in the form in which it was
obtained from the Company, other than as a direct or indirect result of the
breach of this Agreement by the Employee.  




6.

Ventures.  If, during the term of his employment the Employee is engaged in or
associated with the planning or implementing of any project, program or venture
involving the Company and a third party or parties, all rights in such project,
program or venture shall belong to the Company.  Except as approved by the
Company’s Board of Directors, the Employee shall not be entitled to any interest
in such project, program or venture or to any commission, finder’s fee or other
compensation in connection therewith other than the compensation to be paid to
the Employee as provided in this Agreement.  Notwithstanding the above, rights
in any such project, program or venture involving the Company and either Iowa
State University or Aspera Corp. shall be determined by the agreement of those
parties.







7.

Non-competition Covenant.




(a)

Agreement Not to Compete.   During the term of his employment with the Company
and for a period of one year after the termination of such employment (whether
such termination is with or without cause, or whether such termination is
occasioned by the Employee or the Company), he shall not directly engage in
competition with the Company.




(b)

Geographic Extent of Covenant. The obligations of the Employee under section
7(a) shall apply to any geographic area in which the Company (i) has engaged in
business during the term of this Agreement through production, promotional,
sales or marketing activity, or otherwise, or (ii) has otherwise established its
goodwill, business reputation or any other customer or supplier relations.





 

- 3 -
















 (c)

Limitation of Covenant.  Ownership by the Employee, as a passive investment of
less than ten percent of the outstanding shares of capital stock of any
corporation listed on a national securities exchange or publicly traded shall
not constitute a breach of this Section 7.




(e)

Acknowledgment.  The Employee agrees that the restrictions and agreements
contained in this Section 7 are reasonable and necessary to protect the
legitimate interests of the Company.




(f)

Blue Pencil Doctrine.  If the duration or geographical extent of, or business
activities covered by, this Section 7 are in excess of what is valid and
enforceable under applicable law, then such provision shall be construed to
cover only that duration, geographical extent or activities that are valid and
enforceable.







8.

Patent and Related Matters.




(a)

Disclosure and Assignment.  The Employee will disclose in writing to the Company
complete information concerning each and every invention, discovery,
improvement, device, design, apparatus, practice, process, method or product,
whether patentable or not, made, developed, perfected, devised, conceived or
first reduced to practice by the Employee, either solely or in collaboration
with others, during the term of this Agreement relating either directly to the
business, products, practices or techniques of the Company, or the Company’s
actual or demonstrably anticipated research or development (“Developments”).
 The Employee, to the extent that he has the legal right to do so, hereby
acknowledges that any and all of the Developments are the property of the
Company and hereby assigns and agrees to assign to the Company any and all of
the Employee’s right, title and interest in and to any and all of the
Developments.   At the request of the Company, the Employee will confer with the
Company and its representatives for the purpose of disclosing all Developments
to the Company as the Company shall reasonably request during the period of the
Employee’s employment with the Company.




(b)

Limitation on Sections 8.  The provisions of Section 8 shall not apply to any
Development meeting the following conditions:




(i)

such Development was developed entirely on the Employee’s own time;




(ii)

such Development does not relate (A) directly to the business of the Company or
(B) to the Company’s actual or demonstrably anticipated research or development.




(c)

Assistance of the Employee.  Upon request and without further compensation
therefore, but at no expense to the Employee, the Employee will do all lawful
acts, including but not limited to, the execution of papers and lawful oaths and
the giving of testimony, that in the opinion of the Company, may be necessary or
desirable in obtaining, sustaining, reissuing, extending and enforcing United
States and foreign copyrights and patents on the Developments, and for
perfecting, affirming and recording the Company’s complete ownership and title
thereto, and to cooperate otherwise in all proceedings and matters relating
thereto.





 

- 4 -







 




(d)

Records.  The Employee will keep complete, accurate and authentic accounts,
notes, data and records of the Developments in the manner and form requested by
the Company.  Such accounts, notes, data and records shall be the property of
the Company, and, upon its request, the Employee will promptly surrender same to
it or, if not previously surrendered upon its request or otherwise, the Employee
will surrender the same, and all copies (both electronic and hard copies)
thereof, to the Company upon the conclusion of his employment.




(e)

Obligations, Restrictions and Limitations.  The Employee understands that the
Company may enter into agreements or arrangements with agencies of the United
States Government, and that the Company may be subject to laws and regulations
which impose obligations, restrictions and limitations on it with respect to
inventions and patents which may be acquired by it or which may be conceived or
developed by employees, consultants or other agents rendering services to it.
 The Employee shall be bound by all such obligations, restrictions and
limitations applicable to any such invention conceived or developed by him while
he is employed by the Company and shall take any and all further action which
may be required to discharge such obligations and to comply with such
restrictions and limitations.




(f)

Copyrightable Material.  All right, title and interest in copyrightable material
that the Employee shall conceive or originate, either individually or jointly
with others, and which arise out of the performance of this Agreement, will be
the property of the Company and are by this Agreement assigned to the Company
along with ownership of any and all copyrights in the copyrightable material.
 Upon request and without further compensation therefore, but at no expense to
the Employee, the Employee shall execute all papers and perform all other acts
necessary to assist the Company to obtain and register copyrights on such
materials in any and all countries.  Where applicable, works of authorship
created by the Employee for the Company in performing his responsibilities under
this Agreement shall be considered “works made for hire,” as defined in the U.S.
Copyright Act.




(g)

Know-How and Trade Secrets.  All know-how and trade secret information conceived
or originated by the Employee that arises out of the performance of his
obligations or responsibilities under this Agreement or any related material or
information shall be the property of the Company, and all rights therein are by
this Agreement assigned to the Company.







9.

Termination of Employment.




(a)

Grounds for Termination.  The Employee’s employment shall terminate prior to the
expiration of the initial term set forth in Section 2 or any extension thereof
in the event that at any time:




(i)

The Employee dies,




- 5 -
















(ii)

The Employee becomes “disabled,” so that he cannot perform the essential
functions of his position with reasonable accommodation,




(iii)

The Board of Directors of the Company elects to terminate this Agreement for
“cause” and notifies the Employee in writing of such election,




(iv)

The Board of Directors of the Company elects to terminate this Agreement without
“cause” and notifies the Employee in writing of such election, or




(v)

The Employee elects to terminate this Agreement and notifies the Company in
writing of such election.




If this Agreement is terminated pursuant to clause (i), (ii) or (iii) of this
Section 9(a), such termination shall be effective immediately.  If this
Agreement is terminated pursuant to clause (iv), or (v) of this Section 9(a),
such termination shall be effective 30 days after delivery of the notice of
termination.




(b)

“Cause” Defined.  “Cause” means:  




(i)

The Employee has breached the provisions of Section 5, 7 or 8 of this Agreement
in any material respect,




(ii)

The Employee has engaged in willful and material misconduct, including willful
and material failure to perform the Employee’s duties as an officer or employee
of the Company and has failed to cure such default within 30 days after receipt
of written notice of default from the Board of Directors.  




(iii)

The Employee has committed fraud, misappropriation or embezzlement in connection
with the Company’s business, or




(iv)

The Employee has been convicted or has pleaded nolo contendere to serious
criminal misconduct (excepting, for example, parking violations and occasional
minor traffic violations).




In the event that the Company terminates the Employee’s employment for “cause”
pursuant to clause (ii) of this Section 9(b) and the Employee objects in writing
to the Board’s determination that there was proper “cause” for such termination
within 20 days after the Employee is notified of such termination, the matter
shall be resolved by arbitration in accordance with the provisions of Section
10(a).  If the Employee fails to object to any such determination of “cause” in
writing within such 20 day period, he shall be deemed to have waived his right
to object to that determination.  If such arbitration determines that there was
not proper “cause” for termination, such termination shall be deemed to be a
termination pursuant to clause (iv) of Section 9(a) and the Employee’s sole
remedy shall be to receive the wage continuation benefits contemplated by
Section 9(g).





 

- 6 -
















(c)

Effect of Termination. Notwithstanding any termination of this Agreement, the
Employee, in consideration of his employment hereunder to the date of such
termination, shall remain bound by the provisions of this Agreement which
specifically relate to periods, activities or obligations upon or subsequent to
the termination of the Employee’s employment.




(d)

“Disabled” Defined.  “Disabled” means any mental or physical impairment or
disorder that renders the Employee unable to perform the essential functions of
his position, with or without reasonable accommodation, for a period of 180 days
during any continuous 360-day period.




(e)

Surrender of Records and Property.  Upon termination of his employment with the
Company, the Employee shall deliver promptly to the Company all records,
manuals, books, blank forms, documents, letters, memoranda, notes, notebooks,
reports, data, tables, calculations or copies (both electronic and hard copies)
thereof that relate in any way to the business, products, practices or
techniques of the Company, and all other property, trade secrets and
confidential information of the Company, including, but not limited to, all
documents that in whole or in part contain any trade secrets or confidential
information of the Company, which in any of these cases are in his possession or
under his control.




(f)

Salary Continuation.  If the Employee’s employment by the Company is terminated
by the Company pursuant to clause (i), (ii), or (iv) of Section 9(a), the
Company shall continue to pay to the Employee (or his heirs in the case of (i))
his base salary (or his heirs in the case of (i)), through August 31, 2009.  If
this Agreement is terminated pursuant to clauses (iii) or (v) of Section 9(a),
the Employee’s right to base salary and benefits shall immediately terminate,
except as may otherwise be required by applicable law. Additional compensation,
bonuses and benefits may be approved by the Board of Directors.







10.

Settlement of Disputes.




(a)

Arbitration.  Except as provided in Section 10(b), any claims or disputes of any
nature between the Company and the Employee arising from or related to the
performance, breach, termination, expiration, application or meaning of this
Agreement or any matter relating to the Employee’s employment and the
termination of that employment by the Company shall be resolved exclusively by
arbitration in Des Moines, Iowa, or in the home state of the Company’s corporate
headquarters should the location change during the term of this agreement, in
accordance with the applicable rules of the American Arbitration Association.
 In the event of submission of any dispute to arbitration, each party shall, not
later than 30 days prior to the date set for hearing, provide to the other party
and to the arbitrator(s) a copy of all exhibits upon which the party intends to
rely at the hearing and a list of all persons each party intends to call at the
hearing.  The fees of the arbitrator(s) and other costs incurred by the Employee
and the Company in connection with such arbitration shall be paid by each party.
 

The decision of the arbitrator(s) shall be final and binding upon both parties.
 Judgment of the award rendered by the arbitrator(s) may be entered in any court
of competent jurisdiction.  





 

- 7 -
















(b)

Venue.  Any action at law, suit in equity or judicial proceeding arising
directly, indirectly, or otherwise in connection with, out of, related to or
from this Agreement, or any provision hereof, shall be litigated only in the
courts of the State of Iowa, located in Story County or in the federal courts
located in Des Moines, Iowa or in the home state of the Company’s corporate
headquarters should the location change during the term of this agreement.  The
Employee and the Company consent to the jurisdiction of such courts over the
subject matter set forth in Section 10(b).




 

11.

Miscellaneous.  




(a)

Entire Agreement.  This Agreement (including the exhibits, schedules and other
documents referred to herein) contains the entire understanding between the
parties hereto with respect to the subject matter hereof and supersedes any
prior understandings, agreements or representations, written or oral, relating
to the subject matter hereof.  It is specifically agreed that the Employment
Agreement between the Company and Employee, executed as of July 19, 2006 and as
amended on July 13, 2007 and January 21, 2008, is no longer in effect as of
September 1, 2008.




(b)

Counterparts.  This Agreement may be executed in separate counterparts, each of
which will be an original and all of which taken together shall constitute one
and the same agreement, and any party hereto may execute this Agreement by
signing any such counterpart.




(c)

Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable under any applicable law or rule, the validity, legality and
enforceability of the other provision of this Agreement will not be affected or
impaired thereby.  In furtherance and not in limitation of the foregoing, should
the duration or geographical extent of, or business activities covered by, any
provision of this Agreement be in excess of that which is valid and enforceable
under applicable law, then such provision shall be construed to cover only that
duration, extent or activities which may validly and enforceably be covered.  




(d)

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives and, to the extent permitted by subsection (e), successors and
assigns.  




(e)

Assignability.  Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable (including
by operation of law) by either party without the prior written consent of the
other party to this Agreement, except that the Company may, without the consent
of the Employee, assign its rights and obligations under this Agreement to any
corporation, firm or other business entity with or into which the Company may
merge or consolidate, or to which the Company may sell or transfer all or
substantially all of its assets, or of which 50% or more of the equity
investment and of the voting control is owned, directly or indirectly, by, or is
under common ownership with, the Company.  After any such assignment by the





 

- 8 -













Company, the Company shall be discharged from all further liability hereunder
and such assignee shall thereafter be deemed to be the Company for the purposes
of all provisions of this Agreement including this Section 11.




(f)

Modification, Amendment, Waiver or Termination.  No provision of this Agreement
may be modified, amended, waived or terminated except by an instrument in
writing signed by the parties to this Agreement.  No course of dealing between
the parties will modify, amend, waive or terminate any provision of this
Agreement or any rights or obligations of any party under or by reason of this
Agreement.  No delay on the part of the Company in exercising any right
hereunder shall operate as a waiver of such right.  No waiver, express or
implied, by the Company of any right or any breach by the Employee shall
constitute a waiver of any other right or breach by the Employee.




(g)

Notices.  All notices, consents, requests, instructions, approvals or other
communications provided for herein shall be in writing and delivered by personal
delivery, overnight courier, mail, electronic facsimile or e-mail addressed to
the receiving party at the address set forth herein.  All such communications
shall be effective when received.





 

- 9 -
















If to the Company:




Gregory D. Brown

Chief Financial Officer

BioForce Nanosciences, Inc.

1615 Golden Aspen Drive, Ste. 101

Ames, IA  50010

Facsimile:  (515) 233-8337

Email:  gbrown@bioforcenano.com

If to Employee:




Eric R. Henderson

3725 Mathews Road

            Ames, IA 50014

Email: eric@bumblefunk.com




Any party may change the address set forth above by notice to each other party
given as provided herein.




(h)

Headings.  The headings and any table of contents contained in this Agreement
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.




(i)

Governing Law.  ALL MATTERS RELATING TO THE INTERPRETATION, CONSTRUCTION,
VALIDITY AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF IOWA OR IN THE HOME STATE OF THE COMPANY’S CORPORATE
HEADQUARTERS SHOULD THE LOCATION CHANGE DURING THE TERM OF THIS AGREEMENT,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PROVISIONS THEREOF.




(j)

Third-Party Benefit.  Nothing in this Agreement, express or implied, is intended
to confer upon any other person any rights, remedies, obligations or liabilities
of any nature whatsoever.




(k)

Withholding Taxes.  The Company may withhold from any benefits payable under
this Agreement all federal, state, city or other taxes as shall be required
pursuant to any law or governmental regulation or ruling.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of August
11, 2008.







BIOFORCE NANOSCIENCES HOLDINGS, INC.

EMPLOYEE

a Nevada corporation




By:/s/ Gregory D. Brown

/s/ Eric R. Henderson

Gregory D. Brown, Exec VP and CFO

Eric R. Henderson











 

- 10 -
















 





